COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Amanda Bonner

Appellate case number:      01-14-00428-CV

Trial court case number:    2013-01375J

Trial court:                314th District Court of Harris County

       On May 29, 2014, relator, Amanda Bonner, filed a petition for writ of mandamus,
requesting that we stay the proceedings in the above-referenced trial court cause.
Accordingly, we ORDER that all proceedings in the above-referenced underlying case
are stayed. See TEX. R. APP. P. 52.10(b). This stay is effective until the case in this
Court is finally decided or the Court otherwise orders the stay lifted. Any party may file
a motion for reconsideration of the stay. See id. 52.10(c).
       Further, the Court requests that the real parties in interest respond to the petition
for writ of mandamus. It is ordered that the response of any interested party, if any, shall
be due no later than Thursday, June 5, 2014.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: May 30, 2014